UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6552



ALEXANDER WALDEN,

                                            Petitioner - Appellant,

          versus


DANIEL L. HOBBS, Custodian, Jesup Federal
Correctional Institution; J. RENÉ JOSEY, US
Attorney for SC; JANET RENO, US Attorney
General,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Solomon Blatt, Jr., Senior District
Judge. (CA-00-3782-4-8BF, CR-89-353, CR-90-170)


Submitted:   November 8, 2001           Decided:     November 15, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander Walden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alexander Walden appeals the district court’s orders denying

relief on his petition for a writ of habeas corpus filed under 28

U.S.C. § 2241 (1994) and denying the motion to alter or amend the

judgment.     We have reviewed the record and the district court’s

order accepting the magistrate judge’s recommendation and the order

denying the motion to alter or amend and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Walden v. Hobbs, No. CA-00-3782-4-8BF (D.S.C. Apr. 2, 2001 & Mar.

13, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2